ORDER
Parties’ Joint Motion for Expedited Hearing is allowed as follows. The Record on Appeal and Defendant-Appellants’ brief are due on or before 24 March 2016. Plaintiff-Appellees’ brief is due on or before 31 March 2016. Defendant-Appellants’ reply brief, if any, is due on or before 5 April 2016. Oral Argument will be heard'at 9:30 a.m. on 13 April 2016.
By order of the Court in Conference, this the 10th day of March, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 11th day of March, 2016.
CHRISTIE S. CAMERON ROEDER Clérk of the Supreme Court
s/M.C. Hacknev Assistant Clerk